Case 0:19-cv-61183-RAR Document 1 Entered on FLSD Docket 05/09/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                   CASE NO. ______________

 CARMEN COLON,

        Plaintiff,

 vs.

 REPROTECH CRYOBANK, INC.,
 a Foreign Profit Corporation d/b/a
 REPROTECH, LTD, and
 HEATHER CUMMINS, individually,

        Defendants.
                                             /

                                    NOTICE OF REMOVAL

        Defendants, REPROTECH CRYOBANK, INC., a Foreign Profit Corporation d/b/a

 REPROTECH, LTD (“REPROTECH”), and Heather Cummins (“Cummins”), individually,

 (collectively the “Defendants”) by and through the undersigned counsel and pursuant to 28

 U.S.C. §§ 1331, 1441 and 1446, hereby remove this action from the Circuit Court of the 17th

 Judicial Circuit in and for Broward County, Florida, where the action is now pending, to the

 United States District Court for the Southern District of Florida, Ft. Lauderdale. The removal of

 this action is based upon the following:

        1.      On February 22, 2019, Plaintiff, CARMEN COLON (“Plaintiff”), filed a civil

 action in the Circuit Court of the 17th Judicial Circuit in and for Broward County, Florida,

 entitled Carmen Colon v. Reprotech, LTD., and Heather Cummins, Case No. CACE-19-004100

 (hereinafter referred to as the “State Court Action”). True and correct copies of all process,
Case 0:19-cv-61183-RAR Document 1 Entered on FLSD Docket 05/09/2019 Page 2 of 4



 pleadings, orders, and other papers or exhibits of every kind currently on file in the Circuit Court

 Action are attached hereto as Composite Exhibit “A” (“State Court File”).

        2.      On or about March 13, 2019, Plaintiff filed the Amended Complaint in this

 matter, alleging a failure to pay overtime compensation in violation of the Fair Labor Standards

 Act, 29 U.S.C. §201, et seq. (the “FLSA”).

        3.      Defendants Reprotech and Cummins were served on April 10, 2019.

                                   FEDERAL QUESTION JURISDICTION

        4.      Plaintiff’s initial Complaint contained claims against Defendants, Reprotech and

 Cummins, for violation of the Fair Labor Standards Act, 29 U.S.C. § 216 (b) (“FLSA). (See

 State Court File, Complaint).

        5.      In Count I, Plaintiff alleged that she is owed overtime under the FLSA by

 Reprotech. See id. In Count II, Plaintiff alleged that she is owed overtime under the FLSA by

 Cummins. See id.

        6.      On March 13, 2019, Plaintiff amended the Complaint re-alleging the same causes

 of action as asserted in the initial Complaint. In the Amended Complaint, however, Plaintiff

 changed the name of the corporate defendant from Reprotech, LTD to Reprotech Cryobank, Inc.,

 a Foreign Profit Corporation d/b/a Reprotech, LTD.

        7.      On April 10, 2018, both Defendants were served with the Amended Complaint.

 This constituted Defendants’ first legal notice of the State Court Action for purposes of removal.

        8.      While Defendants deny Plaintiff’s allegations and asserts that no violation of law

 occurred to give rise to the instant cause of action, this matter is within the original federal

 question jurisdiction of the United States District Court, pursuant to 28 U.S.C. § 1331, because

 Plaintiff has asserted claims under the FLSA.     In addition, the District and Division embracing




                                                   2
Case 0:19-cv-61183-RAR Document 1 Entered on FLSD Docket 05/09/2019 Page 3 of 4



 the place where this action is presently pending is the United States District Court for the

 Southern District of Florida, Ft. Lauderdale Division. As such, this action is removable to this

 Court pursuant to the provisions of 28 U.S.C. § 1441.

        9.     Moreover, as the Defendants were served on April 10, 2019 this Notice of

 Removal is timely filed pursuant to 28 U.S.C. § 1446(b), as it is being filed within thirty-days

 (30) from the date on which Defendants received notice of the State Court Action.

        10.    For the reasons stated above, this action is removable to this Court pursuant to the

 provisions of 28 U.S.C. §§ 1331, 1441.

        11.    Furthermore, pursuant to 28 U.S.C. § 1446(d), removing Defendants provided

 written notice of the removal to Plaintiff in this action in that Defendants have

 contemporaneously filed a copy of this Notice of Removal in the Circuit Court of the

 Seventeenth Judicial Circuit, in and for Broward County, Florida. A copy of the Notice of Filing

 Notice of Removal is attached as Exhibit “B.”

        DATED this 9th day of May 2019.

                                      Respectfully submitted,

                                      LITTLER MENDELSON, P.C.
                                      Wells Fargo Center
                                      333 S.E. 2nd Avenue, Suite 2700
                                      Miami, Florida 33131
                                      Tel: (305) 400-7500
                                      Fax: (305) 603-2552

                                      By: /s/Rebecca Anguiano
                                            Jonathan A. Beckerman
                                            Florida Bar No. 568252
                                            E-mail: jabeckerman@littler.com
                                            Rebecca Anguiano, Esq.
                                            Florida Bar No. 99690
                                            E-mail: ranguiano@littler.com

                                      Counsel for Defendants




                                                 3
Case 0:19-cv-61183-RAR Document 1 Entered on FLSD Docket 05/09/2019 Page 4 of 4




                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 9th day of May2019, a true and correct copy of the

 foregoing was electronically filed and served via transmission of Notice of Electronic Filing

 generated by CM/ECF on all counsel or parties of record on the Service List below, and also via

 any additional manner noted below.

                                            /s/Rebecca Anguiano
                                             Rebecca Anguiano, Esq.


 Counsel for Plaintiff                           Counsel for Defendants
 J.Freddy Perera, Esquire                        Jonathan A. Beckerman
 Florida Bar No. 93625                           Florida Bar No. 568252
 freddy@pererabarnhart.com                       E-mail: jabeckerman@littler.com
 Valerie Barnhart, Esquire                       Rebecca Anguiano, Esq.
 Florida Bar No. 88549                           Florida Bar No. 99690
 valerie@pererabarnhart.com                      E-mail: ranguiano@littler.com
 Brody M. Shulman, Esq.                          LITTLER MENDELSON, P.C.
 Florida Bar No. 092044                          Wells Fargo Center
 brody@pererabarnhart.com                        333 S.E. 2nd Avenue, Suite 2700
 Waynice A. Green, Esq.                          Miami, Florida 33131
 Florida Bar No. 116175                          Tel: (305) 400-7500
 waynice@pererabanhart.com                       Fax: (305) 603-2552
 PERERA BARNHART, P.A.
 1255 Orange Drive, Second Floor
 Davie, Florida 33330
 Telephone: (786) 485-5832


 FIRMWIDE:164312808.1 999999.2022




                                                4
